                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

_________________           ____
HOWARD THOMPSON and             :
DEBORAH THOMPSON, h/w           :
                                :
                  Plaintiffs,   :         Hon. Joseph H. Rodriguez
                                :
          v.                    :                 Civil Action No. 14-2397
                                :
HARRAH’S ATLANTIC CITY          :
HOLDING, INC., et. al.          :
                                :         Memorandum Opinion and Order
                  Defendants. :
_______________________ :


       This matter is before the Court on a motion of Defendant Harrah’s Atlantic City

Operating Company’s motion pursuant to Local Civil Rule 7(i) for reconsideration of the

Court’s March 29, 2018 Opinion and Order partially denying Defendant’s motion to for

summary judgment. Upon considering the arguments set forth by the motion, the Court

will deny reconsideration.

       “The purpose of a motion for reconsideration is to correct manifest errors of law
or fact or to present newly discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d
906, 909 (3d Cir. 1985). It must be stressed, however, that reconsideration is “an
extraordinary remedy” and is granted “sparingly.” NL Indus., Inc. v. Commercial Union
Ins. Co., 935 F. Supp. 513, 516 (D.N.J. 1996).
       To succeed on a motion for reconsideration, the moving party must show “more
than a disagreement” with the decision it would like reconsidered. Anders v. FPA Corp.,
164 F.R.D. 383, 387 (D.N.J. 1995). Instead, there must be some “dispositive factual
matters or controlling decisions of law” that were presented to the Court, but not
considered. Interfaith Cmty. Org. v. Honeywell Int’l, Inc., 215 F. Supp. 2d 482, 507
(D.N.J. 2002); United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J.


                                             1 
 
1999). Thus, a “mere recapitulation of the cases and arguments considered by the court
before rendering the original decision” does not warrant a grant of reconsideration.
Carteret Sav. Bank, F.A. v. Shushan, 721 F. Supp. 705, 706 (D.N.J. 1989), modified, 919
F.2d 225 (3d Cir. 1990); accord In re Gabapentin Patent Litigation, 432 F. Supp. 2d 461,
463 (D.N.J. 2006); S.C. v. Deptford Twp. Bd. of Educ., 248 F. Supp. 2d 368, 381 (D.N.J.
2003).
         A motion for reconsideration will likewise fail if the moving party merely raises
arguments or presents evidence that could have been raised or presented before the
original decision was reached. NL Indus, 935 F. Supp. at 516. Thus, the moving party
must actually present “something new or something overlooked by the court in
rendering the earlier decision.” Khair v. Campbell Soup Co., 893 F. Supp. 316, 337
(D.N.J. 1995) (citing Harsco Corp., 779 F.2d at 909). The word “overlooked” is the
operative term and has been consistently interpreted as referring only to facts and legal
arguments that might reasonably have resulted in a different conclusion had they been
considered. Summerfield v. Equifax, 264 F.R.D. 133, 145 (D.N.J. 2009) (citing United
States v. DeLaurentis, 83 F. Supp. 2d 455, 474 n.2 (D.N.J. 2000)).
         Defendants have not presented the Court with an intervening change in the
controlling law, evidence not previously available, or a clear error of law that will result
in manifest injustice. Defendants have argued that the Court overlooked applicable
negligence principles and that the Court failed to address Defendant’s request for
summary judgment as to Plaintiffs’ lack of medical expert opinion. The Court’s opinion
sets forth the applicable law and reasoning for potential liability against Defendant
Harrah’s. As a result, the negligence principles underscoring Harrah’s potential liability
were not overlooked when the Court determined that Count III had been sufficiently
pled in its opinion and as addressed during oral argument.
         Harrah’s also claims that the Court failed to address the fact that it never received
the medical expert report of Plaintiff’s named expert, Dr. Albert Anaim. During oral


                                               2 
 
argument, Plaintiff’s counsel averred that the report was sent to the Defendant’s well
before it was attached to the Plaintiff’s opposition to the summary judgment motion and
that the Defendants never mentioned the absence of the report when they noticed the
expert’s deposition. The Court accepted Plaintiff’s counsel’s averment during oral
argument and believed the issue was moot because counsel has proof she sent the expert
report to defendants’ counsel. To the extent that was not made clear during oral
argument on the record, the Court finds that Plaintiff has offered sufficient proof to
survive summary judgment on the issue of causation.
       Accordingly,
       IT IS ORDERED this 14th day of February, 2019 that Defendant’s motion for
reconsideration [173] of this Court’s March 29, 2018 Opinion and Order is hereby
DENIED.


                                          s/ Joseph H. Rodriguez
                                          Joseph H. Rodriguez,
                                          United States District Judge




                                             3 
 
